Citation Nr: 0632306	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  95-08 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.	Entitlement to service connection for a left foot 
disability.

2.	Entitlement to service connection for a gynecological 
disorder, claimed as cervicitis with dysplasia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1988 to 
November 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs Regional Office (RO) in 
Chicago, Illinois that, in pertinent part, denied entitlement 
to service connection for a left foot disability, irritable 
bowel syndrome, a back disability, a collapsed lung and 
bronchitis.  This matter also comes before the Board on 
appeal from a February 1996 rating decision by the Chicago, 
Illinois RO that, in pertinent part, denied entitlement to 
service connection for a gynecological disorder, claimed as 
cervicitis with dysplasia.  Thereafter, the case was 
transferred to the New York, New York RO.

In July 2000, a hearing was held at the New York, New York RO 
before N. R. Robin, who is the Veterans Law Judge rendering 
the final determination in this claim and was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).

A review of the record shows that at the July 2000 hearing, 
the proceedings of which have been transcribed, the veteran 
expressly withdrew from appellate status the issues of 
entitlement to service connection for glaucoma and cervical 
cancer. This is certainly permissible under the Board's rules 
of practice so long as it is done in writing, which the 
veteran did.  (The Board notes that the hearing transcript 
meets the requirement that withdrawal be in writing).  38 
C.F.R. § 20.204.  Given the veteran's clear intent to 
withdraw as expressed during a July 2000 Travel Board 
hearing, further action on these issues by the Board is not 
appropriate.  38 U.S.C.A. § 7105(d).

This case was previously before the Board in December 2000 at 
which time it was remanded to the RO for further evidentiary 
development.

In June 2001, the veteran's representative informed the RO of 
the veteran's relocation to Hawaii.  The case was thereafter 
transferred to the Honolulu, Hawaii, RO, which is presently 
handling the current appeal.

In January 2004, Board denied service connection for 
bronchitis and a collapsed lung, and remanded the issues of 
entitlement to service connection for a left foot disability, 
irritable bowel syndrome, a back disability and a 
gynecological disorder, claimed as cervicitis with dysplasia, 
for further development and adjudication.  In December 2004, 
service connection was granted for irritable bowel syndrome 
and low back strain.  The issues of entitlement to service 
connection for a left foot disability and for a gynecological 
disorder, claimed as cervicitis with dysplasia, are again 
before the Board.  


FINDINGS OF FACT

1.  The medical evidence does not demonstrate that the 
veteran has a currently diagnosed left foot condition.

2.  The medical evidence does not demonstrate that the 
veteran has a currently diagnosed gynecological disorder, to 
include cervicitis with dysplasia.


CONCLUSIONS OF LAW

1.  A left foot condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  A gynecological disorder, to include cervicitis with 
dysplasia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in March 2004, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate her claims for service connection, as well as 
the type of evidence VA would assist her in obtaining.  The 
veteran was also informed that she should send to VA evidence 
in her possession that pertains to the claim.  In addition, 
the RO has advised the veteran of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claims.  The veteran and her 
representative have been provided with adequate notice of the 
evidence, which was not of record, that was necessary to 
substantiate the veteran's claims, and also of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Board notes 
that the veteran was afforded notice with regarding the 
disability rating and effective dates in a letter dated in 
March 2006.  Despite any potentially inadequate notice 
provided to the veteran on these latter two elements, 
however, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.  In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service VA treatment reports, VA examination 
reports, and statements submitted by the veteran and her 
representative in support of the claims.  

In addition, the Board notes that this matter has been 
previously remanded for additional development to include 
affording the veteran an opportunity to be examined in 
connection with her claims.  In this regard, the Board notes 
that the RO, scheduled the veteran for additional VA 
examinations in July and August 2005.  The veteran was 
notified of the examinations, which included notice that if a 
claimant, without good cause, fails to report for an 
examination or reexamination, the claim shall be rated based 
on the evidence of record and that failure to report could 
mean a denial of the claim.  See Marciniak v. Brown, 10 Vet. 
App. 198, 200 (1998); Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994) (under presumption of regularity of the official 
acts of public officers, veteran is presumed to receive VA 
mailings).  The veteran failed to report for these 
examinations.  This failure to report was acknowledged by the 
veteran's representative in its July 2006 statement submitted 
to the Board.  The veteran has not requested additional VA 
examinations in connection with the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

After a careful review of the medical evidence, the Board 
finds that the record does not support a showing that the 
veteran currently has a diagnosed left foot disability or a 
gynecological disorder, to include cervicitis with dysplasia.  

With respect to a gynecological condition, the medical 
evidence in this case reveals that in February 1993, the 
veteran had a routine Pap smear and was informed that she had 
abnormal cervical cells.  Since that time, the veteran has 
had normal Pap smears.  The veteran's post-service treatment 
records note the veteran's history of abnormal Pap smear in 
1993, but do not indicate any currently diagnosed condition.  
In outpatient gynecological visits in April 2003 and October 
2004, the veteran was indicated to have Pap smear results 
within normal limits.  The veteran was diagnosed with 
candidiasis in October 2003, but there is no indication that 
the condition persisted.  

In June 2004, the veteran was afforded a VA examination in 
connection with her claim.  The examiner noted the abnormal 
Pap smear in February 1993 and also indicated that a LEEP 
procedure was performed that was complicated by hemorrhage.  
The examiner noted that since that time, that veteran has had 
Pap smears every six months that have all been normal.  No 
Pap smear was done in connection with the VA examination.  
Upon examination no abnormalities were indicated.  The 
veteran was diagnosed with abnormal Pap smear in February 
1993 status post LEEP procedure with no abnormalities on Pap 
smears since that time.  

With respect to the veteran's left foot, the medical evidence 
reveals that the veteran ruptured her left ankle tendon in 
1991, and underwent repair for this condition.  The veteran 
is service-connected for this condition.  The records also 
notes that the veteran experiences pain, swelling and 
numbness into the toes of the left foot.  There is no medical 
evidence, however, in the veteran's medical records 
indicating a separate left foot disability.

In June 2004, the veteran was afforded a VA examination in 
connection with her claim.  The VA examiner focused on the 
veteran's left ankle condition during the examination and did 
not specifically address a left foot condition.  In August 
2004, the RO resubmitted the question of the veteran's left 
foot to the June 2004 VA examiner, who stated, in an August 
2004 Addendum, that the veteran has full range of motion 
without pain, even with repetition, in her left foot and 
toes.  Sensation, strength and DTR were all intact, and the 
examiner indicated that there were no bony deformities of the 
left foot or toes.  The examiner diagnosed the veteran with 
left ankle injury without disability of the left toes or 
foot.  An x-ray taken in March 2005, also indicated no 
significant abnormalities.  

In light of the foregoing, the Board must deny the veteran's 
claims.  The medical evidence in this case does not indicate 
that the veteran currently has a left foot disability or a 
gynecological condition, to include cervicitis with 
dysplasia.  And without a current diagnosis, a claim for 
entitlement to service connection for these conditions cannot 
be sustained.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this regard, the Board also notes that the 
veteran, as a lay person, is not competent on her own to 
establish a medical diagnosis or show a medical etiology as 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Because the medical evidence is against a showing that the 
veteran currently has either of these disorders, there is no 
basis upon which to establish service connection.  In 
reaching this decision, the Board has carefully considered 
all of the evidence, as well as the testimony presented by 
the appellant at the time of her hearing before the Board.  
However, inasmuch as the preponderance of the evidence is 
against the claims, the appeal is denied.




ORDER

1.  Service connection for a left foot disability is denied.

2.  Service connection for a gynecological disorder, claimed 
as cervicitis with dysplasia, is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


